The judgment of the court was pronounced by
Slidell, J.
By the order of appeal, it was made-returnable in New Orleans on the second monday of January, 1847. The transcript was not filed until the 24th of March, 1847. On the 12th of February, 1847, upon application of the appellant, further time, to wit, ten. days, was granted to bring up the transcript.* The time so allowed having expired, and no new order of extension having been granted, the appellee, on the 23d of March, 1847, filed a motion for dismissal.
This motion must be sustained. Independent of other considerations, the neglect of the appellant to obtain a further extension after the time granted by the order of 12 February, 1847, is fatal. C. P. 883, 884, 885. Palfrey v. Winter, 8 La. 206. Vancampen v. Morris, 6 Rob. 79. Pond v. Horton, 7 La. Rep. 177. Appeal dismissed.

The order of 12 Feb. 1847, was made “without prejudice to the rights of the opposite party.”